Order unanimously reversed, with costs, and motion denied. Memorandum : The granting of the preliminary injunction by Special Term was error. There was no showing that the employment relationship between defendant and *977plaintiff involved any knowledge by defendant of trade secrets, confidential customer lists, processes or formulae and there is no showing that defendant’s services as a saleswoman were deemed special, unique or extraordinary, or that after terminating her employment she solicited plaintiff’s customers or used confidential customer lists possessed by plaintiff. (See Purchasing Assoc. v. Weitz, 13 N Y 2d 267.) (Appeal from order of Monroe Special Term granting motion for preliminary injunction.) Present — Marsh, J. P., Witmer, Moule and Henry, JJ.